Citation Nr: 1022688	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  95-00 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability resulting from service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to October 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, which, in pertinent part, denied 
entitlement to the above benefit.

The Veteran's appeal was previously before the Board in 
November 2004, May 2006, and March 2008 at which times the 
Board granted an increased disability rating of 40 percent 
for a low back disability, granted entitlement to service 
connection for asthma, and remanded the claim for TDIU for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2008, the Board remanded the Veteran's claim to 
obtain a Social and Industrial Survey relied upon by a 
September 2006 VA examiner.  Once the summary was obtained, 
the case was to be sent to the Director of the VA 
Compensation and Pension Service (Director) for extra-
schedular consideration.  

In March 2009, a request for the summary was sent via email 
to the VA medical center (VAMC) and a staff member responded 
that the September 2006 Social and Industrial Summary could 
not be found.  In May 2009, the summary was again requested 
from the VAMC and notice of this request was sent to the 
Veteran.  The notice explained to the Veteran that once a 
response to the request was received, the claims folder would 
be reviewed and that he would be advised as to the status of 
his appeal.  Later that month, the VAMC responded that the 
September 2006 Social and Industrial Survey was not 
available.  The Veteran was never given notice of the 
unavailability of this pertinent record, as required under 
38 C.F.R. § 3.159 (e) (2009).  

Because the Social and Industrial Survey is missing, a new 
survey is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Provide proper notice to the Veteran 
of the unavailability of the September 
2006 VA Social and Industrial Survey in 
accordance with 38 C.F.R. § 3.159(e).    

2.  Provide the Veteran with a VA Social 
and Industrial Survey to determine his 
current employability.

3.  If the determination remains adverse 
to the Veteran, the agency of original 
jurisdiction should issue a supplemental 
statement of the case; and then return the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


